Case 5:19-cv-01388-SMH-MLH Document 4 Filed 11/15/19 Page 1 of 1 PageID #: 105



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 CLINTON STRANGE                                  CIVIL ACTION NO. 19-01388

 VERSUS                                           JUDGE S. MAURICE HICKS, JR.

 HEALTHY HALO INSURANCE                           MAGISTRATE JUDGE HORNSBY
 SERVICES, INC., ET. AL.

                                          ORDER

        Before the Court is pro se Plaintiff Clinton Strange’s Motion to Dismiss pursuant to

 Federal Rule of Civil Procedure 41(a)(1)(A)(i). See Record Document 3. Plaintiff

 contends the parties have “amicably resolved the issues in regard to the complaint.” Id.

 Therefore, Plaintiff seeks dismissal of the action with prejudice.

        IT IS ORDERED that Plaintiffs’ Motion to Dismiss (Record Document 3) is hereby

 GRANTED and all claims are DISMISED WITH PREJUDICE. The Clerk of Court is

 directed to close this matter.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, on this the 15th day of

 November, 2019.
